Opinion by
Oklady, J.,
The conclusion reached by the court below is fully sustained by the authorities cited, and his construction of the will of the decedent meets with our approval. Section 6 of the Act of May 6, 1887, P. L. 79, provides: “If the legacy subject to the collateral inheritance tax be given to any person for life, or for a term of years, or for any other limited period, upon a condition or contingency, if the same be money, the tax thereon shall be retained upon the whole amount; but if not money, application shall be made to the orphans’ court having jurisdiction of the accounts of the executors or administrators to make apportionment, if the case requires it, of the sums to be paid to said legatees, and for such further order relative thereto as equity shall require.” And sec. 12, as follows:
*638“ And it shall further be the duty of such assessor to assess and fix the cash values of all annuities and fife estates growing out of said estates, upon which annuities and fife estates the collateral inheritance tax shall be immediately payable out of the estate at the rate of said valuation.” And this is an answer to the contention of the appellant. No form of wording of-the bequest can be permitted to evade the liability of an estate to the collateral inheritance tax if the meaning of the testator is plain. See also Shipley’s Est., 45 Pa. Superior Ct. 570, and Sinnott’s Est., 53 Pa. Superior Ct. 383.
The decree is affirmed.